COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Earl Dietrich, Ian Knight, J.J. Leal, Shannon McLeod, and Frontier
                           MWD Systems, LLC v. Weatherford International, LLC and
                           Weatherford, U.S., L.P.

Appellate case number:     01-19-00556-CV

Trial court case number: 2019-25169

Trial court:               61st District Court of Harris County

        On October 17, 2019, the Clerk of this Court issued notice of intent to dismiss this
accelerated appeal for lack of jurisdiction. Appellants, Earl Dietrich, Ian Knight, J.J. Leal, Shannon
McLeod, and Frontier MWD Systems, LLC, satisfactorily responded that they timely filed their
notice of appeal on Monday following the 20-day deadline that fell on a Sunday. See TEX. R. APP.
P. 26.1(b), 4.1(a).
       The Court directs the Clerk of this Court to place this appeal on the accelerated appeal
docket. See TEX. R. APP. P. 28.1, 38.6.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually           Acting for the Court


Date: __October 31, 2019___